DETAILED ACTION
This Office Action is in response to the application filed on 17 February 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-18, 20, and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuergut et al. (US 2018/0350780 A1; hereinafter Fuergut).
In regards to claim 1, Fuergut teaches a solid-state device, comprising: 
a substrate (30) [0045-0047]; 
a first electrical contact (32A) positioned on the substrate [0045-0047]; and 
a multi-layer encapsulation film (34/35) at least partially surrounding (fig. 3D: e.g. (34/35) surround (33) in a plan view) the first electrical contact and the substrate, wherein the multi-layer encapsulation film comprises multiple layers of one or more dielectric materials, and wherein an interface between two adjacent layers of the multiple layers is configured to include molecular bonds to prevent charge carriers from crossing between the two adjacent layers (evidenced by (35) being deposited on (34) and layer (34) being a dielectric which would prevent electrons from crossing into (35)).
In regards to claim 2, Fuergut teaches the limitations discussed above in addressing claim 1. Fuergut further teaches the limitations wherein the one or more dielectric materials comprise at least one of polyimide, epoxy resin, or silicone gel [0026].
In regards to claim 3, Fuergut teaches the limitations discussed above in addressing claim 1. Fuergut further teaches the limitations wherein the multiple layers comprise the same dielectric material ([0026]: one or more same or similar materials).
In regards to claim 4, Fuergut teaches the limitations discussed above in addressing claim 1. Fuergut further teaches the limitations wherein the multiple layers comprise different dielectric materials [0031].
In regards to claim 5, Fuergut teaches the limitations discussed above in addressing claim 1. Fuergut further teaches the limitations wherein a thickness of each of the multiple layers is smaller than 1 millimeter ([0034]; claim 13).
In regards to claim 6, Fuergut teaches the limitations discussed above in addressing claim 1. Fuergut further teaches the limitations wherein a number of layers of the multiple layers in the multi-layer encapsulation film is determined based on an operating voltage of the solid-state device ([0028]: evidenced by stacking the electrical properties of the dielectric layers).
In regards to claim 7, Fuergut teaches the limitations discussed above in addressing claim 1. Fuergut further teaches the limitations further comprising a semi-conductive coating positioned between the first electrical contact (32A) and the multi-layer encapsulation film (34) (fig. 3B: e.g. a portion of (32), a semiconductor chip including semiconductive coatings, is between (32A) and (34)).
In regards to claim 11, Fuergut teaches the limitations discussed above in addressing claim 1. Fuergut further teaches the limitations further comprising a second electrical contact (33) that is at least partially surrounded by the multi-layer encapsulation film (34/35), wherein the first electrical contact and the second electrical contact are arranged in a series configuration (e.g. adjacent) (figs. 3).
In regards to claim 12, Fuergut teaches the limitations discussed above in addressing claim 1. Fuergut further teaches the limitations wherein charge carriers in the substrate of the solid-state device are inhibited from crossing into a layer of the multiple layers due to the molecular bonds at an interface between the substrate and the layer (figs. 3: e.g. (34) is a dielectric).
In regards to claim 13, Fuergut teaches a multi-layer encapsulation configuration for use in a solid-state device, comprising: 
a first layer (35) of a first dielectric material [0045-0047], and 
a second layer (34) of a second dielectric material [0045-0047], wherein an interface between the first layer and the second layer is configured to include molecular bonds to prevent charge carriers from crossing between the first layer and the second layer (evidenced by (35) being deposited on (34) and layer (34) being a dielectric which would prevent electrons from crossing into (35)), and wherein the multi-layer encapsulation configuration is structured to allow an electrical contact and a substrate of the solid-state device to be at least partially surrounded by the multi-layer encapsulation configuration (fig. 3D: e.g. (34/35) surround (33) in a plan view).
In regards to claim 14, Fuergut teaches the limitations discussed above in addressing claim 13. Fuergut further teaches the limitations wherein the first dielectric material comprises at least one of polyimide, epoxy resin, or silicone gel [0031].
In regards to claim 15, Fuergut teaches the limitations discussed above in addressing claim 13. Fuergut further teaches the limitations wherein the second dielectric material comprises at least one of polyimide, epoxy resin, or silicone gel [0026].
In regards to claim 16, Fuergut teaches the limitations discussed above in addressing claim 13. Fuergut further teaches the limitations wherein the first dielectric material is same as the second dielectric material [0026].
In regards to claim 17, Fuergut teaches the limitations discussed above in addressing claim 13. Fuergut further teaches the limitations wherein the first dielectric material is different than the second dielectric material [0031].
In regards to claim 18, Fuergut teaches the limitations discussed above in addressing claim 13. Fuergut further teaches the limitations wherein a thickness of the first layer or the second layer is smaller than 1 millimeter ([0034]; claim 13).
In regards to claim 20, Fuergut teaches the limitations discussed above in addressing claim 13. Fuergut further teaches the limitations wherein the multi-layer encapsulation configuration is implemented as part of the solid-state device (Fuergut Abstract).
In regards to claim 23, Fuergut teaches a method for providing a multi-layer encapsulation configuration for use in a solid-state device, comprising: 
depositing a first layer (34) [0045-0047] of a first dielectric material on an electrical contact (33) [0045-0047] of the solid-state device, wherein the electrical contact is positioned on a substrate (30) of the solid-state device [0045-0047], and wherein the first layer at least partially surrounds the first electrical contact and the substrate (fig. 3D: e.g. (34/35) surround (33) in a plan view); 
curing at least partially the first layer of the first dielectric material [0030]; and 
depositing a second layer of a second dielectric material on the first layer of the first dielectric material, wherein molecular bonds formed at an interface between the first layer and the second layer are configured to prevent charge carriers from crossing between the first layer and the second layer (evidenced by (35) being deposited on (34) and layer (34) being a dielectric which would prevent electrons from crossing into (35)).
In regards to claim 24, Fuergut teaches the limitations discussed above in addressing claim 23. Fuergut further teaches the limitations wherein the first dielectric material is same as the second dielectric material [0026].
In regards to claim 25, Fuergut teaches the limitations discussed above in addressing claim 23. Fuergut further teaches the limitations wherein a thickness of the first layer and the second layer is smaller than 1 millimeter ([0034]; claim 13).
In regards to claim 26, Fuergut teaches the limitations discussed above in addressing claim 23. Fuergut further teaches the limitations comprising: depositing a semi-conductive material between two adjacent layers of the multi-layer encapsulation configuration ([0028]: evidenced by stacking the electrical properties of the dielectric layers).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuergut as applied to claims 1 and 20 above, in view of Kawashima et al. (US 2020/0098673 A1; hereinafter Kawashima).
In regards to claim 9, Fuergut teaches the limitations discussed above in addressing claim 1. Fuergut appears to be silent as to, but does not preclude, the limitations wherein the substrate comprises a wide band gap semiconductor material. Kawashima teaches the limitations wherein the substrate comprises a wide band gap semiconductor material [0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Fuergut with the aforementioned limitations taught by Kawashima to have improved performance of a semiconductor device at a lower cost (Kawashima [0028]).
In regards to claim 10, Fuergut teaches the limitations discussed above in addressing claim 1. Fuergut appears to be silent as to, but does not preclude, the limitations wherein the substrate comprises separately doped semiconductor materials that form an electrical junction. Kawashima teaches the limitations wherein the substrate comprises separately doped semiconductor materials that form an electrical junction ([0040]: evidenced by a diode formed in the substrate). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Fuergut with the aforementioned limitations taught by Kawashima to have improved performance of a semiconductor device at a lower cost (Kawashima [0028]).
In regards to claim 21, Fuergut teaches the limitations discussed above in addressing claim 20. Fuergut appears to be silent as to, but does not preclude, the limitations wherein the solid-state device comprises separately doped semiconductor materials that form an electrical junction. Kawashima teaches the limitations wherein the solid-state device comprises separately doped semiconductor materials that form an electrical junction ([0040]: evidenced by a diode formed in the substrate). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Fuergut with the aforementioned limitations taught by Kawashima to have improved performance of a semiconductor device at a lower cost (Kawashima [0028]).
In regards to claim 22, Fuergut teaches the limitations discussed above in addressing claim 20. Fuergut appears to be silent as to, but does not preclude, the limitations wherein the solid-state device comprises a wide band gap semiconductor material. Kawashima teaches the limitations wherein the solid-state device comprises a wide band gap semiconductor material [0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Fuergut with the aforementioned limitations taught by Kawashima to have improved performance of a semiconductor device at a lower cost (Kawashima [0028]).
Allowable Subject Matter
Claims 8, 19, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812